          Case 2:21-cv-00134-GMN-NJK Document 115 Filed 07/26/21 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
     TONY NGUYEN,
 8                                                          Case No. 2:21-cv-00134-GMN-NJK
             Plaintiff,
 9                                                                         ORDER
     v.
10                                                                    [Docket No. 110]
     ISLAMIC REPUBLIC OF IRAN, et al.,
11
             Defendants.
12
13         Pending before the Court is Defendants’ motion to strike. Docket No. 110. No response
14 is needed. The motion is properly resolved without a hearing. See LR 78-1.
15         The Court has authority to strike an improper filing under its inherent power to control its
16 docket. See, e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).
17 “Motions to strike under the [Court’s] inherent power . . . are wholly discretionary.” Jones v.
18 Skolnik, 2015 WL 685228, at *2 (D. Nev. Feb. 18, 2015). In deciding whether to exercise that
19 discretion, courts consider whether striking the filing would “further the overall resolution of the
20 action,” and whether the filer has a history of excessive and repetitive filings that have complicated
21 proceedings. Id. Courts are reluctant to strike material without some showing of prejudice by the
22 moving party. Cf. Roadhouse v. Las Vegas Metro. Police. Dep’t, 290 F.R.D. 535, 543 (D. Nev.
23 2013) (addressing motion to strike filed pursuant to Fed. R. Civ. P. 12(f)).
24         Defendants ask the Court to strike Plaintiff’s notice, motion to strike, and motion to amend
25 his complaint. Docket No. 110 at 15; see also Docket Nos. 104 (notice), 105 (motion to strike),
26 106 (motion to amend). Defendants’ motion, however, fails to address the standard for striking
27 documents. Courts only address well-developed legal arguments. See, e.g., Kor Media Grp., LLC
28 v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013). Absent any discussion of the relevant legal

                                                     1
         Case 2:21-cv-00134-GMN-NJK Document 115 Filed 07/26/21 Page 2 of 2




 1 standard and the benefit of striking the indicated documents, the Court declines to exercise its
 2 discretion to do so.
 3         Accordingly, Defendants’ motion to strike, Docket No. 110, is hereby DENIED.
 4         IT IS SO ORDERED.
 5         Dated: July 26, 2021
 6                                                            ______________________________
                                                              Nancy J. Koppe
 7                                                            United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
